DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-21 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Amended Claim 1 (and similar Independent Claim 11) recites the following: “1. (Currently Amended) A system for dynamic unlock, the system comprising: 
a simulation vehicle comprising a plurality of controls and at least one interface comprising at least one functional feature; 
a content presentation system; and 
a processor configured to: 
provide content comprising at least part of a passenger experience to [[the]] at least one passenger of the simulation vehicle; 
identify a user skill based on a plurality of user inputs received by at least some of the plurality of controls of the simulation vehicle; 
identify a modification to a difficulty of the [[ride]] passenger experience based in part on the identified user skill, wherein the modification affects the at least one interface and at least one of the plurality of controls; and 
modify the difficulty of the [[ride]] passenger experience according to the identified modification.”  



Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 02/06/2020, pages 1-4). Upon conducting an updated search, the closest prior art appears to be U.S. Patent 6,079,982 to Meader and U.S. Patent Application Publication 2006/0293110 A1 to Mendelsohn.  Meader generally discloses a new interactive simulator ride for providing an entertaining interactive visual, audio, and motion simulation.  A seat for seating by a person is provided within the interior of the simulator vehicle housing.  A viewing screen is provided within the simulator vehicle housing interior for providing a computer generated visual image for viewing by a person located in the simulator housing.  The invention also includes a projection means for projecting a computer generated visual image on the viewing screen, a means for providing computer generated visual images to the projection means, and a user input device.  The input device provides input data from a person within the simulator vehicle housing to the computer generated visual images providing means.  The input data represents a reaction to the visual images which the computer generated visual images providing means uses to modify the displayed visual images accordingly.  Preferably, the projection means, the computer generated visual images providing means are provided within a multimedia computer included within the simulator vehicle housing.  Mendelsohn generally discloses n amusement system has a first path extending through an amusement attraction.  Vehicles moving along the path have simulated weapons.  Riders in the vehicles shoot at targets along the paths or on the vehicles.  A game play system allows remote players to participate in a concurrent simulation of an 
 
However, Meader and/or Mendelsohn in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-21 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715